Name: Commission Regulation (EEC) No 609/84 of 8 March 1984 on the supply of durum wheat to Somalia as food aid
 Type: Regulation
 Subject Matter: plant product;  cooperation policy
 Date Published: nan

 9 . 3 . 84 Official Journal of the European Communities No L 67/35 COMMISSION REGULATION (EEC) No 609/84 of 8 March 1984 on the supply of durum wheat to Somalia as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implement ­ ing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 f), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 29 July 1983 , the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply pro ­ cedures in accordance with the provisions of Regula ­ tion (EEC) No 1974/80 and with the conditions laid down in Annex I hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 89 . {*) OJ No L 352, 14 . 12 . 1982, p. 1 . (*) OJ No L 196, 20 . 7 . 1983, p. 1 . 0 OJ No 106, 30 . 10 . 1962, p . 2553/62 . (8) OJ No L 192, 26 . 7. 1980, p . 11 . (') OJ No L 334, 21 . 11 . 1981 , p. 27 .0 OJ No L 263 , 19 . 9 . 1973, p. 1 . No L 67/36 Official Journal of the European Communities 9. 3 . 84 ANNEX I 1 . Programme : 1983 2. Recipient : Somalia 3 . Place or country of destination : Somalia 4. Product to be mobilized : durum wheat 5 . Total quantity : 10 000 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting die procedure : Azienda di Stato per gli interventi sui mercati agricoli (AIMA), via Palestra 81 , I-Roma (telex 613 003) 8 . Method of mobilizing the product : intervention 9. Characteristics of die goods : The durum wheat must be of fair and sound merchantable quality, be free from odour, and correspond at least to the standard quality for which the intervention price is fixed The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7. 1977, p. 18) are excluded 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'DURUM WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO SOMALIA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Mogadiscio 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for die submission of tenders : 12 noon on 20 March 1984 16. Shipment period : 15 April to 15 May 1984 17. Security : 6 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ 2. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Somalia, c/o 'Diplomatic Bag', Berlaymont 1 /123, 200 rue de la Loi, B-1049 Brussels. 9. 3 . 84 Official Journal of the European Communities No L 67/37 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 374,072 Consorzio agrario provinciale, Bologna Casalfiumanese 522,216 idem Imola 200,230 idem Medicina 651,996 idem Mezzolara 401,591 idem Monte San Pietro 426,693 idem San Giovanni in Persiceto 508,197 idem San Pietro in Casale 541,080 idem Galliera 1 021,767 idem San Giorgio di Piano 637,615 idem Molinella 238,850 idem Budrio 62 413,722 Consorzio agrario provinciale, Ferrara Casumaro 623,368 idem Codigoro 1 229,295 idem Darsena 846,483 idem Mezzogoro 1 578,301 idem Copparo